DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 28 January 2021 has been entered.

Allowable Subject Matter
Claims 8-10, 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 8:	The prior art of record does not teach or reasonably suggest an illumination device for image capturing configured to illuminate an imaging target four LED-mounted boards on which many LEDs are mounted; a current adjusting device configured to adjust a current flowing through the LEDs of the four LED-mounted boards; and a controller configured to control the current adjusting device, the controller is configured to cause the LEDs of each illumination area to perform pulse lighting in synchronization with a shutter timing of the camera, and the controller is configured to change a duty of the pulse lighting of each of the illumination areas individually for each of the illumination areas in accordance with a type of the imaging target.  
Fujishiro (US 5991039), cited in previous actions and considered the closest prior art, teaches an illumination device configured to illuminate an imaging targets having 
Pulse lighting in synchronization with a camera shutter is known from Shum (US 2015/0084536 A1), see Fig. 2 of Shum, but there is no teaching of the controller being configured to change a duty of the pulse lighting of each of the illumination areas individually for each of the illumination areas in accordance with a type of the imaging target.
Claims 9-10, 13-14 inherit the subject matter from claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shum (US 2015/0084536 A1), as explained above.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721.  The examiner can normally be reached on 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL J LEE/Examiner, Art Unit 2875                           

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875